 


110 HR 2751 IH: Leveraging Innovative Gains in High-efficiency Technology (LIGHT) Bulbs Act of 2007
U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2751 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2007 
Ms. Harman (for herself, Mr. Upton, Mr. Wynn, and Mr. Hastert) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit the sale of certain inefficient light bulbs, and require the development of a plan for increasing the use of more efficient light bulbs by consumers and businesses. 
 
 
1.Short titleThis Act may be cited as the Leveraging Innovative Gains in High-efficiency Technology (LIGHT) Bulbs Act of 2007. 
2.Prohibition 
(a)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall issue regulations— 
(1)prohibiting the sale of light bulbs that emit less than 25 lumens per watt, effective January 1, 2010;  
(2)prohibiting the sale of light bulbs that emit less than 60 lumens per watt, effective January 1, 2015; and  
(b)ExemptionsThe regulations issued under subsection (a) shall include procedures for the Secretary to provide exemptions to the prohibition. The Secretary may provide such an exemption only in cases where the Secretary finds, after a hearing and opportunity for public comment, that it is not technically feasible to serve a specialized lighting application, such as a military, medical, public safety application, or in certified historic lighting applications using bulbs that meet the requirements of subsection (a). Exemptions provided under this subsection shall expire after 2 years. No exemption may be provided under this subsection for general illumination applications.  
(c)Civil penaltyThe Secretary of Energy shall include in regulations under this section a schedule of appropriate civil penalties for violations of the prohibition under this section. Such penalties shall be in an amount sufficient to ensure compliance with this Act. 
(d)DefinitionFor purposes of this Act, the term general illumination means lighting designed to provide a substantially uniform level of luminance throughout an area exclusive of any provision for special or local requirements. 
3.PlanNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall transmit to the Congress a plan for encouraging and providing incentives for the domestic production of more efficient light bulbs by U.S. manufacturers.  
 
